    Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X            Docket No.: 1:20-cv-11106
JANE DOE XX,

                                    Plaintiff,
                                                                                       COMPLAINT
                  -against-

DARREN K. INDYKE and RICHARD D. KAHN, in
their capacities as the co-executors of the ESTATE OF                                   JURY TRIAL
JEFFREY EDWARD EPSTEIN,                                                                 DEMANDED

                                    Defendants.
-------------------------------------------------------------------X
         Plaintiff JANE DOE XX (“Plaintiff” or “Ms. Doe”) 1, by and through her attorneys at

MERSON LAW, PLLC, and as for her Verified Complaint in this action against Defendants

DARREN K. INDYKE and RICHARD D. KAHN, in their capacities as the co-executors

of the ESTATE OF JEFFREY EDWARD EPSTEIN (collectively “Defendants”), hereby

alleges the following:

                           VENUE, JURISDICTION AND TIMELINESS

         1.       Venue is proper in this Court pursuant to 28 U.S.C §§ 1391(b)(1) and 1391(b)(2)

as this is the judicial district in which both a substantial part of the events or omissions giving

rise to the claim occurred and a substantial part of property that is the subject of the action is

situated.

         2.       Specifically, from in or about 2014, and continuing thereafter in a continuous

course of conduct through in or about 2018, in locations including New York, New York, Palm




1Plaintiff uses the “Jane Doe” pseudonym because she is a victim of a sex crime pursuant to N.Y. Civ. Rights §
50-b and other statutory and common law principles. The attorneys for Defendants have indicated that they are
amenable to stipulating to this relief, as they have done in several other actions against the Estate (see e.g. Mary
Doe v. Estate), but to the extent necessary, Plaintiff will file a motion to proceed pseudonymously on the basis of
her privacy, among other things, because her allegations concern sexual abuse.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 2 of 16




Beach, Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin

Islands, Jeffrey Edward Epstein (“Epstein”) forcibly sexually trafficked, abused, assaulted,

battered, and raped Plaintiff, and forced Plaintiff to perform oral sex on him, through the use of

force, fraud, or coercion, and without her consent, in violation of New York Penal law,

including but not limited to, §§ 130.25, 130.35, 130.40, 130.50 and 130.70, and in violation of

18 U.S.C. Chapter 77 (Peonage, Slavery, and Trafficking in Persons) (“Chapter 77”).

        3.      The Estate of Jeffrey Edward Epstein (the “Estate”), which is being presided

over by Defendants, includes the residence in New York, New York which is located at 9 East

71st Street, New York, New York 10021, which was occupied by Epstein before his death in

August of 2019, and while the residence is currently listed for sale for $88,000,000, it has not

yet been sold, and is still part and parcel of the Estate.

        4.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C

§ 1331 as the matter in controversy arises, in part, under the Constitution, law, or treaties of the

United States, specifically 18 U.S.C. § 1591 - § 1595.

        5.      This Court also has subject-matter jurisdiction over this matter pursuant to 28

U.S.C § 1332 as the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States, and/or citizens of a State and

citizens or subjects of a foreign state.

        6.      This Court had personal jurisdiction over Epstein at the time of his death because

the tortious acts giving rise to Plaintiff’s claims took place in New York State.

        7.      This Court has personal jurisdiction over Defendants because at the time of his

death, Epstein was subject to personal jurisdiction as referenced above.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 3 of 16




        8.     This action has been timely filed pursuant to CPLR § 213-c which provides that

all civil claims or causes of action brought by any person for physical, psychological or other

injury or condition suffered by such person as a result of conduct which would constitute rape

in the first degree as defined in section 130.35 of the penal law, or rape in the third degree as

defined in subdivision one or three of section 130.25 of the penal law, or criminal sexual act in

the first degree as defined in section 130.50 of the penal law, or criminal sexual act in the third

degree as defined in subdivision one or three of section 130.40 of the penal law, or aggravated

sexual abuse in the first degree as defined in section 130.70 of the penal law may be brought

against any party whose intentional or negligent acts or omissions are alleged to have resulted

in the commission of the said conduct, within twenty years.

        9.     Indeed, as referenced above, the actions described herein constitute sexual

offenses by Epstein under New York Penal Law Article 130 and were committed against

Plaintiff through the use of force, and without her consent, from in or about 2014, and

continuing thereafter in a continuous course of conduct through in or about 2018, for which she

suffered physical, psychological and other injuries as a result. As such, her claims are brought

timely pursuant to CPLR § 213-c.

        10.    This action has also been timely filed pursuant to 18 U.S.C. § 1595 which

provides that an individual who is a victim of a violation of Chapter 77 may bring a civil action

against the perpetrator (or whoever knowingly benefits, financially or by receiving anything of

value from participation in a venture which that person knew or should have known has engaged

in an act in violation of this chapter) in an appropriate district court of the United States within

10 years after the cause of action arose, and may recover damages and reasonable attorneys’

fees.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 4 of 16




       11.     Indeed, as referenced above, the actions described herein constitute sexual

offenses by Epstein under Chapter 77 and were committed against Plaintiff through the use of

force, fraud, or coercion, and without her consent, from in or about 2014, and continuing

thereafter in a continuous course of conduct through in or about 2018, for which she suffered

physical, psychological and other injuries as a result. As such, her claims are brought timely

pursuant to 18 U.S.C. § 1595.

                                           PARTIES

       12.     Plaintiff, a victim of sex trafficking and sexual abuse, has been identified by

pseudonym pursuant to an agreement between counsel for all parties because this matter is of a

highly sensitive and personal nature, and public disclosure of her identity may subject her to

further humiliation, shame, and emotional distress.

       13.     Plaintiff was and is a resident and domiciliary of New York State.

       14.     Upon information and belief, Defendants are successors-in-interest and/or

obligors to Epstein’s assets, obligations and/or responsibilities. Upon further information and

belief, the Estate maintained multiple properties in the United States including, but not limited

to, New York, New York, Palm Beach, Florida and New Mexico.

       15.     Pursuant to 28 U.S.C §§ 1332(c)(2), Darren K. Indyke, who is sued in his

capacity as co-executor of the Estate, is a citizen of the United States Virgin Islands.

       16.     Pursuant to 28 U.S.C §§ 1332(c)(2), Richard D. Kahn, who is sued in his

capacity as co-executor of the Estate, is a citizen of the United States Virgin Islands.

                                 NATURE OF THE CLAIMS

       17.     Epstein sexually trafficked, abused, assaulted and battered many young women,

including Plaintiff herein.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 5 of 16




       18.     Now, Plaintiff comes forward to stand up for herself and others, after she was

forcibly sexually trafficked, abused, assaulted, battered and raped by Epstein through the use

of force, fraud, or coercion, and without her consent.

       19.      Plaintiff was forcibly sexually trafficked, abused, assaulted, battered and raped

by Epstein, through the use of force and without her consent, as a part of the same conduct,

occurrence, plan, scheme and/or transaction that was perpetrated, conducted, organized and/or

performed in locations including New York, Florida, New Mexico, South Carolina, California,

the United States Virgin Islands and other places by Epstein and his associates.

       20.     Over the course of several decades, Epstein orchestrated a massive sex

trafficking network to obtain hundreds of underage girls and young women for not only his

sexual gratification, but also that of several other wealthy and/or powerful individuals within

his social network to whom he trafficked these same underage girls and young women.

       21.     In performing the acts set forth above, Epstein not only committed multiple torts

unto Plaintiff including, but not limited to, assault, battery and intentional infliction of

emotional distress pursuant to New York State common law, but also committed multiple

violations unto Plaintiff including, but not limited, sex trafficking by force, fraud or coercion

pursuant to Federal law.

       22.     From in or about 2014, and continuing thereafter in a continuous course of

conduct through in or about 2018, in locations including New York, New York, Palm Beach,

Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin Islands,

Epstein forcibly sexually trafficked, abused, assaulted, battered, and raped Plaintiff, and forced

Plaintiff to perform oral sex on him, through the use of force and without her consent, in
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 6 of 16




violation of New York Penal law including, but not limited to, §§ 130.25, 130.35, 130.40,

130.50 and 130.70, and in violation of Chapter 77.

       23.     Since the sexual abuse, and a result thereof, Plaintiff has suffered severe

emotional pain and suffering, and has been unable to live a normal life.

       24.     At the time that the sexual abuse began, Plaintiff was approximately twenty-four

years old, and Defendant was approximately sixty-one years old.

       25.     Plaintiff was first introduced to Epstein by one of his associates. This associate

then arranged for a Skype interview to take place a few weeks later after which Epstein invited

Plaintiff to New York to meet in person to interview for a job as his personal assistant, which

she ultimately got.

       26.     However, shortly after beginning the job, Epstein began repeatedly sexually

abusing, assaulting, battering and raping her, as set forth above, through the use of force and

without her consent.

       27.     Epstein’s sexual abuse of Plaintiff included forcing her to engage in non-

consensual and forcible sexual intercourse and oral sexual conduct with him. As such, Epstein’s

conduct towards Plaintiff amounted to violations of several sections of Article 130 of New York

State’s Penal Law including, but not limited to, §§ 130.25, 130.35, 130.40, 130.50 and 130.70,

as well as violations of Chapter 77.

       28.     Indeed, as set forth above, Epstein’s conduct towards Plaintiff amounted to “rape

in the third degree” in violation of New York State Penal Law § 130.25 as he engaged in sexual

intercourse with her through the use of force and without her consent.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 7 of 16




       29.     Epstein’s conduct towards Plaintiff also amounted to “rape in the first degree”

in violation of New York State Penal Law § 130.35 as he engaged in sexual intercourse with

her by forcible compulsion and without her consent.

       30.     Epstein’s conduct towards Plaintiff also amounted to violations of New York

State Penal Law §§ 130.40 and 130.50 as he forced Plaintiff to perform oral sex onto him by

forcible compulsion and without her consent.

       31.     Epstein’s conduct towards Plaintiff also amounted to “aggravated sexual abuse

in the first degree” in violation of New York State Penal Law § 130.70 as he would insert

foreign objects in the vagina of Plaintiff by forcible compulsion and without her consent.

       32.     Finally, Epstein’s conduct towards Plaintiff also amounted to “sex trafficking by

force, fraud, or coercion” in violation of 18 U.S.C. § 1591 as he, within the special maritime

and territorial jurisdiction of the United States, in interstate and foreign commerce, and/or

affecting interstate and foreign commerce, knowingly recruited, enticed, harbored, transported,

provided, obtained, maintained, patronized, solicited, threatened, forced, or coerced Plaintiff to

engage in commercial sex acts.

       33.     The predatory, sexual attacks on Plaintiff by Epstein left her with not only severe

and permanent physical injuries, but Plaintiff has also suffered, and will continue to suffer from,

severe and permanent psychological trauma.

                   AS AND FOR A FIRST CAUSE OF ACTION FOR
             BATTERY OF JANE DOE XX AS TO JEFFREY EDWARD EPSTEIN

       34.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

those paragraphs of the Complaint marked and designated 1. through 33., inclusive, with the

same force and effect as if hereafter set forth at length.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 8 of 16




       35.     Upon information and belief, Defendants DARREN K. INDYKE and

RICHARD D. KAHN, in their capacities as the co-executors of the ESTATE OF

JEFFREY EDWARD EPSTEIN, act as the successors-in-interest and/or obligors to Epstein’s

assets, obligations and responsibilities.

       36.     From in or about 2014, and continuing thereafter in a continuous course of

conduct through in or about 2018, in locations including New York, New York, Palm Beach,

Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin Islands,

Epstein forcibly sexually trafficked, abused, assaulted, battered, and raped Plaintiff, and forced

Plaintiff to perform oral sex on him, through the use of force, fraud, or coercion, and without

her consent, in violation of New York Penal law, including but not limited to, §§ 130.25,

130.35, 130.40, 130.50 and 130.70, and in violation of Chapter 77.

       37.     Epstein’s predatory, sexual, and unlawful acts against Plaintiff amounted to a

series of harmful and offensive contacts to Plaintiff’s person, all of which were done forcibly

and intentionally by him to her without her consent.

       38.     As a direct and proximate result of the aforementioned batteries, Plaintiff has

sustained in the past, and will continue to sustain in the future, physical injury, pain and

suffering, serious and severe psychological and emotional distress, mental anguish,

embarrassment and humiliation.

       39.     As a direct and proximate result of the aforementioned batteries, Plaintiff has

incurred medical expenses and other economic damages, and continues to be in physical pain

and suffering, and will now be obligated to expend sums of money for medical care and

attention in an effort to cure herself of her injuries and to alleviate her pain and suffering,

emotional distress, mental anguish, embarrassment and humiliation.
    Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 9 of 16




            40.    As a direct and proximate result of the aforementioned batteries, Plaintiff

suffered, and continues to suffer from, extreme mental distress, humiliation, anguish, emotional

and physical injuries, as well as economic losses, those total damages in amounts to be proven

at trial.

            41.    As a direct and proximate result of the aforementioned batteries, Plaintiff was

caused to sustain severe and serious personal injuries and was caused to suffer severe physical

pain and mental anguish as a result thereof. Upon information and belief these injuries are of

a permanent and lasting nature, and Plaintiff was incapacitated from attending her regular

activities and was caused to expend sums of money for medical care on her behalf.

            42.    By reason of the foregoing, Plaintiff, by and through her attorneys at MERSON

LAW, PLLC, hereby demands judgment against Defendants in the amount of TWENTY-FIVE

MILLION DOLLARS ($25,000,000.00) in compensatory damages for Plaintiff, together with

the costs and disbursements of this action and the interest imposed thereon, and any other and

further relief that a jury and/or this Court deems just and proper.

                       AS AND FOR A SECOND CAUSE OF ACTION FOR
                  ASSAULT OF JANE DOE XX AS TO JEFFREY EDWARD EPSTEIN

            43.    Plaintiff repeats, reiterates and realleges each and every allegation contained in

those paragraphs of the Complaint marked and designated 1. through 42., inclusive, with the

same force and effect as if hereafter set forth at length.

            44.    Upon information and belief, Defendants DARREN K. INDYKE and

RICHARD D. KAHN, in their capacities as the co-executors of the ESTATE OF

JEFFREY EDWARD EPSTEIN, act as the successors-in-interest and/or obligors to Epstein’s

assets, obligations and responsibilities.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 10 of 16




            45.   From in or about 2014, and continuing thereafter in a continuous course of

conduct through in or about 2018, in locations including New York, New York, Palm Beach,

Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin Islands,

Epstein forcibly sexually trafficked, abused, assaulted, battered, and raped Plaintiff, and forced

Plaintiff to perform oral sex on him, through the use of force, fraud, or coercion, and without

her consent, in violation of New York Penal law, including but not limited to, §§ 130.25,

130.35, 130.40, 130.50 and 130.70, and in violation of Chapter 77.

            46.   Epstein’s predatory, sexual and unlawful acts against Plaintiff, created a

reasonable apprehension in Plaintiff of immediate harmful or offensive contact to Plaintiff’s

person, all of which were done forcibly and intentionally by him to her without her consent.

            47.   As a direct and proximate result of the aforementioned assaults, Plaintiff has

sustained in the past, and will continue to sustain in the future, physical injury, pain and

suffering, serious and severe psychological and emotional distress, mental anguish,

embarrassment and humiliation.

            48.   As a direct and proximate result of the aforementioned assaults, Plaintiff has

incurred medical expenses and other economic damages, and continues to be in physical pain

and suffering, and will now be obligated to expend sums of money for medical care and

attention in an effort to cure herself of her injuries and to alleviate her pain and suffering,

emotional distress, mental anguish, embarrassment and humiliation.

            49.   As a direct and proximate result of the aforementioned assaults, Plaintiff

suffered, and continues to suffer from, extreme mental distress, humiliation, anguish, emotional

and physical injuries, as well as economic losses, those total damages in amounts to be proven

at trial.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 11 of 16




       50.     As a direct and proximate result of the aforementioned assaults, Plaintiff was

caused to sustain severe and serious personal injuries and was caused to suffer severe physical

pain and mental anguish as a result thereof. Upon information and belief these injuries are of

a permanent and lasting nature, and Plaintiff was incapacitated from attending her regular

activities and was caused to expend sums of money for medical care on her behalf.

       51.     By reason of the foregoing, Plaintiff, by and through her attorneys at MERSON

LAW, PLLC, hereby demands judgment against Defendants in the amount of TWENTY-FIVE

MILLION DOLLARS ($25,000,000.00) in compensatory damages for Plaintiff, together with

the costs and disbursements of this action and the interest imposed thereon, and any other and

further relief that a jury and/or this Court deems just and proper.

                      AS AND FOR A THIRD CAUSE OF ACTION FOR
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                   OF JANE DOE XX AS TO JEFFREY EDWARD EPSTEIN

       52.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

those paragraphs of the Complaint marked and designated 1. through 51., inclusive, with the

same force and effect as if hereafter set forth at length.

       53.     Upon information and belief, Defendants DARREN K. INDYKE and

RICHARD D. KAHN, in their capacities as the co-executors of the ESTATE OF

JEFFREY EDWARD EPSTEIN, act as the successors-in-interest and/or obligors to Epstein’s

assets, obligations and responsibilities.

       54.     From in or about 2014, and continuing thereafter in a continuous course of

conduct through in or about 2018, in locations including New York, New York, Palm Beach,

Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin Islands,

Epstein forcibly sexually trafficked, abused, assaulted, battered, and raped Plaintiff, and forced
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 12 of 16




Plaintiff to perform oral sex on him, through the use of force, fraud, or coercion, and without

her consent, in violation of New York Penal law, including but not limited to, §§ 130.25,

130.35, 130.40, 130.50 and 130.70, and in violation of Chapter 77.

        55.     Epstein engaged in outrageous conduct towards Plaintiff with the intention to

cause, or with reckless disregard for the probability of causing, Plaintiff to suffer severe

emotional distress.

        56.     As a direct and proximate result of the aforementioned assaults and batteries,

Plaintiff suffered, and continues to suffer from, extreme mental distress, humiliation, anguish

and emotional and physical injuries, as well as economic losses, all her damage in amounts to

be proven at trial.

        57.     Epstein committed the acts alleged herein forcibly, maliciously, fraudulently and

oppressively with the wrongful intention of injuring Plaintiff from an improper and evil motive

amounting to malice and in conscious disregard of Plaintiff’s rights.

        58.     By reason of the foregoing, Plaintiff, by and through her attorneys at MERSON

LAW, PLLC, hereby demands judgment against Defendants in the amount of TWENTY-FIVE

MILLION DOLLARS ($25,000,000.00) in compensatory damages for Plaintiff, together with

the costs and disbursements of this action and the interest imposed thereon, and any other and

further relief that a jury and/or this Court deems just and proper.

                  AS AND FOR A FOURTH CAUSE OF ACTION
              FOR THE SEXUAL TRAFFICKING OF JANE DOE XX
        AS TO JEFFREY EDWARD EPSTEIN PURSUANT TO 18 U.S.C. § 1595

        59.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

those paragraphs of the Complaint marked and designated 1. through 58., inclusive, with the

same force and effect as if hereafter set forth at length.
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 13 of 16




         60.   Upon information and belief, Defendants DARREN K. INDYKE and

RICHARD D. KAHN, in their capacities as the co-executors of the ESTATE OF

JEFFREY EDWARD EPSTEIN, act as the successors-in-interest and/or obligors to Epstein’s

assets, obligations and responsibilities.

         61.   From in or about 2014, and continuing thereafter in a continuous course of

conduct through in or about 2018, in locations including New York, New York, Palm Beach,

Florida, Stanley, New Mexico and Little Saint James Island, United States Virgin Islands,

Epstein forcibly sexually trafficked, abused, assaulted, battered, and raped Plaintiff, and forced

Plaintiff to perform oral sex on him, through the use of force, fraud, or coercion, and without

her consent, in violation of New York Penal law, including but not limited to, §§ 130.25,

130.35, 130.40, 130.50 and 130.70, and in violation of Chapter 77.

         62.   Epstein, within the special maritime and territorial jurisdiction of the United

States, in interstate and foreign commerce, and/or affecting interstate and foreign commerce,

knowingly recruited, enticed, harbored, transported, provided, obtained, maintained,

patronized, solicited, threatened, forced, or coerced Plaintiff to engage in commercial sex acts.

         63.   Such actions were undertaken knowing that his use of force, threats of force,

fraud, coercion, and/or combinations of such means would be used, and were in fact used, in

order to cause Plaintiff to engage in commercial sex acts. In doing so, Epstein violated 18 U.S.C.

§1591.

         64.   Furthermore, Epstein attempted to violate 18 U.S.C. § 1591, and in so doing,

violated 18 U.S.C. § 1594(a).

         65.   Epstein also conspired with other persons known and unknown to violate 18

U.S.C. § 1591, and in so doing, violated 18 U.S.C. § 1594(c).
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 14 of 16




        66.     By virtue of Epstein’s violations of 18 U.S.C. §§ 1591, 1593A, and 1594,

Defendants are subject to civil causes of action under 18 U.S.C. § 1595 by Plaintiff, who is a

victim of the violations.

        67.     Certain parcels of property of Epstein's were essential to the commission of the

federal crimes and torts described herein, including the use of multiple private aircraft including

a Boeing aircraft (of make and model B-727-31H with tail number N908JE) and a Gulfstream

aircraft (of make and model G-1159B with tail number N909JE). Such aircrafts, along

with other parcels of Epstein’s property as set forth below, were used as means and instruments

of Epstein’s tortious and criminal offenses and, as such, are subject to forfeiture.

        68.     Additionally, Epstein’s New York mansion, located at 9 East 71st Street, New

York, New York 10021, and his private island located in the United States Virgin Islands, were

also used as means and instruments of Epstein’s tortious and criminal offenses and, as such, are

also subject to forfeiture.

        69.     As a direct and proximate result of Epstein’s commission of the aforementioned

criminal offenses enumerated in 18 U.S.C. §§ 1591, 1593A, and 1594, and the associated civil

remedies provided in 18 U.S.C. § 1595, Plaintiff has sustained in the past, and will continue to

sustain in the future, physical injury, pain and suffering, serious and severe psychological and

emotional distress, mental anguish, embarrassment and humiliation.

        70.     As a direct and proximate result of Epstein’s commission of the aforementioned

criminal offenses enumerated in 18 U.S.C. §§ 1591, 1593A, and 1594, and the associated civil

remedies provided in 18 U.S.C. § 1595, Plaintiff has incurred medical expenses and other

economic damages, and continues to be in physical pain and suffering, and will now be

obligated to expend sums of money for medical care and attention in an effort to cure herself
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 15 of 16




of her injuries and to alleviate her pain and suffering, emotional distress, mental anguish,

embarrassment and humiliation.

       71.     As a direct and proximate result of Epstein’s commission of the aforementioned

criminal offenses enumerated in 18 U.S.C. §§ 1591, 1593A, and 1594, and the associated civil

remedies provided in 18 U.S.C. § 1595, Plaintiff suffered, and continues to suffer from, extreme

mental distress, humiliation, anguish, emotional and physical injuries, as well as economic

losses, those total damages in amounts to be proven at trial.

       72.     As a direct and proximate result of Epstein’s commission of the aforementioned

criminal offenses enumerated in 18 U.S.C. §§ 1591, 1593A, and 1594, and the associated civil

remedies provided in 18 U.S.C. § 1595, Plaintiff was caused to sustain severe and serious

personal injuries and was caused to suffer severe physical pain and mental anguish as a result

thereof. Upon information and belief these injuries are of a permanent and lasting nature, and

Plaintiff was incapacitated from attending her regular activities and was caused to expend sums

of money for medical care on her behalf.

       73.     By reason of the foregoing, Plaintiff, by and through her attorneys at MERSON

LAW, PLLC, hereby demands judgment against Defendants in the amount of TWENTY-FIVE

MILLION DOLLARS ($25,000,000.00) in compensatory damages for Plaintiff, together with

the costs and disbursements of this action and the interest imposed thereon, and any other and

further relief that a jury and/or this Court deems just and proper.

       WHEREFORE, Plaintiff, by and through her attorneys at MERSON LAW, PLLC,

respectfully requests that judgment be entered against the Defendants as follows: (a) awarding

compensatory damages for all physical injuries, emotional distress, psychological harm,

anxiety, humiliation, physical and emotional pain and suffering, family and social disruption,
   Case 1:20-cv-11106 Document 1 Filed 12/31/20 Page 16 of 16




and other harm, in an amount to be determined at trial; (b) awarding compensatory damages for

Plaintiff’s future medical care, psychiatric care and other needs and costs; (c) awarding Plaintiff

compensatory damages for her loss of earnings and earning potential; (d) awarding Plaintiff

costs and fees to repay any liens that may be levied against her judgment; (e) awarding

attorneys’ fees and costs pursuant to any applicable statute or law; (f) awarding pre and post-

judgment interest on all such damages, fees and/or costs; (g) attaching all of Defendants’ real

property and other assets located in the State of New York pursuant to New York CPLR 6201 et

seq. and Federal Rule of Civil Procedure 64; and, (h) awarding such other and further relief as

this Court may deem just and proper.

Dated: New York, New York
       December 31, 2020

                                                              MERSON LAW, PLLC



                                                       By:
                                                              Jordan K. Merson (JM-7939)
                                                              Jordan K. Rutsky (JR-7033)
                                                              Attorneys for Plaintiff
                                                              950 Third Avenue, 18th Floor
                                                              New York, New York 10022
                                                              (212) 603-9100
                                                              jmerson@mersonlaw.com
                                                              jrutsky@mersonlaw.com
